—Appeal from an order of the Supreme Court (Best, J.), entered October 6,1998 in Montgomery County, which, inter alia, denied a cross motion by defendant Ames Department Stores, Inc. for summary judgment dismissing the complaint against it and for summary judgment on its indemnity claim against defendant Gloversville Plaza Associates, L.P.
Order affirmed, upon the opinion of Justice Robert P. Best.
Crew III, J. P., Yesawich Jr., Spain, Carpinello and Graffeo, JJ., concur. Ordered that the order is affirmed, with costs.